DETAILED ACTION
This is the Office action based on the 16326616 application filed February 19, 2019, and in response to applicant’s argument/remark filed on December 23, 2021.  Claims 1-19 are currently pending and have been considered below. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-12 in the reply filed on December 23, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has 
 Claim Interpretations
Claim 1 recites the term “insulation material”.  Although the specification provides examples of insulation material, it does not define this term.  According to vocabulary.com, insulation material is defined as “a material that reduces or prevents the transmission of heat or sound or electricity”.  For the purpose of examining this will be used as the definition of this term.
Claim 1 recites the terms “front surface” and “back surface” of a substrate.  Since claim 1 does not specify any feature that distinguishes the front surface and the back surface, for the purpose of examining any surface of a substrate may be considered a front surface, and the surface that is approximately opposite the front surface is considered the back surface.
Claim 2 recites “the exposed part of the first layer is etched so that the exposed part of the first layer has a thickness sufficient to perform property measurement and analysis through transmission” (emphasis added).  Since claim 2 does not recite any property measurement and analysis through transmission, for the purpose of examining it will be assumed that the property measurement and analysis through transmission is an intention and may or may not be performed.  Thus, unless specified otherwise, any thickness is assumed to be sufficient.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Regarding claim 6, the 
Claim 9 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 9 recites “a notch pattern is formed between the unit region and the unit region so that a notch is capable of being formed at the time of etching the back surface of the substrate” (emphasis added); however, the phrase “between the unit region and the unit region” is not clear.  One of ordinary skill in the art would not be clear where to form such notch pattern.  See MPEP § 2173.05(d). 
Claim 12 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 12 recites “the subject thin film is any one of graphene, boron nitride (BN), and a metal chalcogen compound (metal dichalcogenide)” (emphasis added).  It is noted that metal dichalcogenide has a different scope than metal chalcogen compound.  Thus, it is unclear whether the limitation “metal dichalcogenide” within the parentheses is part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 and 9-11 rejected under 35 U.S.C. 103 as obvious over Park et al. (U.S. PGPub. No. 20120273959), hereinafter “Park”, in view of Wolf et al.,“Silicon Processing for the VLSI Era, Volume 1- Process Technology”, Lattice Press, California, 1986, pp 521-535, hereinafter “Wolf”--Claim 1: Park teaches a method, comprisingproviding a substrate comprising layers 142 and 140;forming insulation layer 146 on a front surface of the substrate (Fig. 4e, [0045]);forming layer 152 on a back surface of the substrate (Fig. 4g, [0047]);patterning layer 152 by using a photomask (Fig. 4h, [0048]);etching the back surface of the substrate by using the patterned layer 152 as a mask to form a through hole that exposes insulation layer 146 (Fig. 4i, [0048]);forming a thin film 156 on a surface opposite insulation layer 146 (Fig. 4k, [0049]).     Park fails to teach etching the exposed part of the insulation layer 146.      Wolf teaches that due to inevitable non-uniformity in film thickness and etch rate across a wafer, when etching a film pattern it is a common practice in the art to continue etching beyond the point at which the mean film thickness is completely etched, i.e. an over-etch step, to ensure that the entire film is removed across the wafer.   For example, in the above reference, Wolf et al. teaches that 10-50% over-etch time is usually required for wet etching of aluminum patterns.   Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform an over-etch step after a first portion of insulation layer 146 has been exposed to make sure that all exposed layer 140 has been removed in order to prevent electrical shorting between the remaining segments of layer 140.  Since the etching selectivity of insulation layer 146 versus layer 140 cannot be infinity, an exposed portion of the insulation layer 146 is etched during the over-etch step.--Claims 2, 4: Claim 2 recites “the exposed part of the first layer is etched so that the exposed part of the first layer has a thickness sufficient to perform property measurement and analysis through transmission” (emphasis added).  Since claim 2 does not recite any property measurement and analysis through transmission, for the purpose of examining it will be assumed that the property measurement and analysis through transmission is an intention and may or may not be performed.  Thus, any thickness is assumed to be sufficient.--Claim 5: Park further teaches that insulation layer 146 has a thickness of 10-20 micrometers ([0045]).  Although Park is silent about  a size of the through hole, since in Fig. 4j the through hole has about the same size as the thickness of the insulation layer 146, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to form a through hole having as size of 20 micrometers.--Claim 9: Fig. 4h shows that pattern in a unit region is repeated.--Claims 10, 11: Park further teaches to form an electrode (Fig. 4f and 4m).  Since the electrode contacts the thin film 156, it is capable of being measured by Van der Pauw.
Allowable Subject Matter
Claims 3, 7 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 3, none of the cited prior arts teaches the feature “in the partially etching of the exposed part of the first layer, the exposed part of the first layer is etched to have a thickness of 5 to 20 nm” in the context of claim 3;With respect to claims 7 and 8, none of the cited prior arts teaches the feature “the forming of the first layer and the forming of the second layer are performed together” in the context of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713